Case 6:21-cv-00010-SEH Document 4 Filed 02/11/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

JONATHAN ANDREW PERFETTO,
Petitioner,
VS.
BRIAN GOOTKIN; ATTORNEY
GENERAL OF THE STATE OF
MONTANA; BILLIE REICH;

Respondents.

 

 

Cause No. CV 21-10-H-SEH

ORDER

INTRODUCTION

On February 4, 2021, Petitioner Jonathan Andrew Perfetto, a state prisoner

proceeding pro se, filed a petition seeking a writ of habeas corpus under 28 U.S.C.

§ 2254!

28 U.S.C. § 2254 PETITION

Perfetto asserts in the Petition that he was convicted of five counts of

Possession of Child Sex Abuse Images and seven counts of Failure to Register

Online Identifiers in the Hillsborough County Superior Court of Manchester, New

 

' See Houston v. Lack, 487 U.S. 266 (1988); see also Doc. 1 at 9.
Case 6:21-cv-00010-SEH Document 4 Filed 02/11/21 Page 2 of 4

Hampshire.” Judgment was entered on December 19, 2011.3 On August 1, 2017,
he was transferred to the Montana State Prison, under the Interstate Corrections
Compact (“ICC”).4

Perfetto alleges that the ICC between Montana and New Hampshire expired
on June 20, 2020, and has not been renewed.° He requests the Court order his
return to New Hampshire within 30 days or to hold an expedited return to New
Hampshire hearing.®

Federal habeas corpus relief is available only for violations of the
Constitution, laws, or treaties of the United States.’ Perfetto has no federal
constitutional right to be housed in a particular prison or in a particular state.®

The ICC is an agreement between states, territories, and the District of
Columbia, which establishes procedures governing interstate transfer of prisoners.?
It is not federal law. Procedures governing the transfer of prisoners “are a purely
local concern and there is no federal interest absent some constitutional violation in

the treatment of these prisoners.”!° Perfetto has failed to demonstrate that his

 

2 See Doc. 1 at 3-4.

3 See Doc. | at 3.

+ See Doc. 1 at 3; see also Doc. 1-1 at 1, 4.

> Doc. 1 at 5, P 13(A).

6 Doc. 1 at 8, P17.

7 See 28 U.S.C. §2254(a); see also Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

® Olim v. Wakinekona, 461 U.S. 238 (1983).

° See Mont. Code Ann. §§ 46-19-401 & 402.

'° Ghana v. Pearce, 159 F.3d 1206, 1208 (9th Cir. 1988) (citing Stewart v. McManus, 924 F.2d

2
Case 6:21-cv-00010-SEH Document 4 Filed 02/11/21 Page 3 of 4

current conditions constitute an “atypical and significant hardship” upon him
“sufficient to give rise to an interest protected by the Fourteenth Amendment.”!!
CERTIFICATE OF APPEALABILITY
“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.”'? A COA should issue as to those
claims on which the petitioner makes “a substantial showing of the denial of a
constitutional right.”!? The standard is satisfied if “jurists of reason could disagree
with the district court’s resolution of [the] constitutional claims” or “conclude the
issues presented are adequate to deserve encouragement to proceed further.”!4
Perfetto has not made a substantial showing that he was deprived of a
constitutional right. No reasonable basis for further proceedings is present.
ORDERED:
1. Perfetto’s motion to proceed in forma pauperis is GRANTED.»
The Clerk of Court is directed to waive payment of the filing fee.

2.  Perfetto’s petition for writ of habeas corpus is DENIED.'°

 

138, 142 (8th Cir. 1991).

'! Ghana, 159 F.3d at 1208-09 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).

'2 Rule 11(a), Rules Governing § 2254 Proceedings.

13.28 U.S.C. § 2253(c)(2).

14 Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

'5 Doc. 2

16 See Doc. 1.
Case 6:21-cv-00010-SEH Document4 Filed 02/11/21 Page 4 of 4

3. The Clerk of Court is directed to enter judgment in favor of
Respondents and against Petitioner.

4. A vertical gt appealability is DENIED.

DATED this // day of February, 2021.

fim /; Haddon

Sam E. Haddon
United States District Court Judge
